Citation Nr: 0520853	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1968 
to May 1970 and included more than a year and a half overseas 
service in Italy.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence shows that the veteran's 
hypertension was first diagnosed many years after service and 
there is no competent evidence that suggests a causal link 
between his hypertension and any incident of active service, 
nor does the medical evidence show that his hypertension was 
caused or aggravated by his service-connected major 
depressive disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected injury.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in February 2001, after the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required with regard to 
this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  Discussions in the July 2001 rating 
decision on appeal, the June 2004 statement of the case 
(SOC), and the July 2004 and April 2005 supplemental 
statements of the case (SSOC's), as well as the VCAA notice 
letters of April 2004 and December 2004, adequately informed 
him of the information and evidence needed to substantiate 
all aspects of his claims.

A VCAA notice letters, dated in April 2004 and December 2004 
informed the veteran of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the two 
notices sent in 2004 provided a meaningful opportunity for 
the veteran to participate in development of his claim.  
Thus, the failure to notify the veteran before the initial 
decision on his claim has been corrected to the extent 
possible.  Due to the passage of time, it is no longer 
possible to notify him before the decision and a remand to 
send him a third VCAA notice letter would merely delay the 
final decision, without any benefit flowing to the veteran.  
Thus, in light of the notices sent to the veteran, the fact 
that he was not sent a VCAA letter at an earlier stage was 
reduced to harmless, non-prejudicial error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Although the VCAA notices provided to the appellant do not 
contain the precise language of the "fourth element,"  the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
The April 2004 VCAA notice letter requested, "...tell us about 
any other records that may exist to support your claim ...;" 
and "[i]f there is any other evidence or information that 
you think will support your claim, please let us know."  The 
December 2004 VCAA notice letter told the veteran "[i]f 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield, supra.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The service and post-service medical records show no findings 
indicative of hypertension during service or for many years 
thereafter, and there is no competent opinion that suggests a 
causal link between hypertension and service.  Under these 
circumstances, there is no duty to provide any additional 
examination or medical opinion with regard to the veteran's 
direct or presumptive service connection claim. Id.; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); compare 
Duenas v. Principi, 18 Vet App 512 (2004).

As to the secondary service connection aspect of the 
veteran's claim, he was examined in May 2004 and the doctor 
rendered an opinion as to the relationship of the veteran's 
hypertension to his service-connected depression.  Another 
opinion was obtained in December 2004, on whether the 
service-connected depression aggravated the hypertension.  
The Board finds that the relevant medical evidence of record, 
to include these two recent opinions, is adequate to address 
the questions at hand; there is no duty to schedule another 
examination or obtain an additional medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  In a certified statement, dated in June 2004, he 
stated that he had no more evidence to furnish.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  
38 C.F.R. § 3.159(a) (2004); and see Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Note (1) 
following Code 7101 (2004).  



Factual Background

All of the blood pressure readings in the service medical 
records are within normal limits.  This includes the pre-
induction physical of March 1968, hospitalization for acute 
gastroenteritis in January 1970, and separation examination 
in April 1970.  The separation examination report shows that 
the veteran's heart and vascular system were normal.  

There is no competent documentation of elevated blood 
pressure or a diagnosis of hypertension during the year 
following completion of the veteran's active service.  

VA clinical notes from April 1978 to November 1979 show 
treatment of conditions not at issue.  They contain several 
blood pressure readings within normal limits.  There is no 
competent documentation of elevated blood pressure or a 
diagnosis of hypertension.  

Private clinical notes, dated in June 1989, show elevated 
diastolic blood pressures.  The veteran was given anti-
hypertensive medication and subsequent readings were within 
normal limits.  In November 1989, there were elevated 
systolic and diastolic blood pressure readings.  The 
assessment was that there was poor control.  It was noted 
that the veteran was out of medication.  In March 1990, blood 
pressure was within normal limits and the doctor commented 
that there was excellent control.  Subsequent notes show 
varying levels of control with control being poor in March 
1992.  

A VA clinical note, dated in August 1999, shows blood 
pressure readings within normal limits and a history of 
hypertension.  

On VA hospitalization for other problems, in May 2001, there 
was a diagnosis of hypertension.  

The veteran was afforded a VA examination in May 2004.  The 
doctor reviewed the claims folder.  The veteran also provided 
a history, saying that he felt that the hypertension began 
during service.  He reported that he began taking medication 
for hypertension in 1971 or 1972.  He continued to take 
medication to control his hypertension.  Examination showed 
blood pressures and other cardiovascular findings to be 
within normal limits.  The diagnosis was hypertension, mild, 
without any hypertensive complications.  The physician 
commented that it was not at least as likely as not that the 
veteran's hypertension was secondary to his major depressive 
disorder.  The doctor explained that the hypertension was 
essential hypertension with a positive family background for 
hypertension.  Therefore, it was not at least as likely as 
not secondary to his depression.  

The Court has held that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In November 
2004, the Board remanded the case for a competent medical 
opinion as to whether the service-connected disability 
aggravated the veteran's hypertension.  

A report, dated in December 2004, shows that the physician 
who examined the veteran, in May 2004, reviewed the records 
and claims folder.  The physician commented that there was no 
clear-cut evidence that the veteran's hypertension was being 
aggravated by his depressive disorder.  It was noted that he 
had been taking essentially the same medication for the last 
3 years or more with well-controlled hypertension.  
Therefore, it was not at least as likely as not that his 
hypertension was being aggravated by his depressive disorder.  

Analysis

On the May 2004 VA examination, the veteran said that he felt 
his hypertension began in service.  As a lay witness, he is 
competent to report symptoms he experiences, but he does not 
have the training and experience to provide competent medical 
evidence, such as a diagnosis of a disability in service.  
38 C.F.R. § 3.159(a) (2004); see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  On examination for separation from 
service, in April 1970, there was a blood pressure reading 
within normal limits and clinical evaluation of the heart and 
vascular were normal.  This evidence from a trained medical 
professional is competent evidence that there was no chronic 
hypertensive disease during service.  The post-service 
medical evidence shows that the veteran's hypertension was 
first diagnosed many years after service, and there is no 
competent evidence that suggests a causal link between his 
hypertension and any incident of active service.  As there is 
no competent medical evidence of elevated blood pressures or 
diagnosis of hypertension during the first year after the 
veteran completed his active service, there is no basis to 
presume that the hypertension diagnosed years after service 
began in service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran contends that his hypertension is the result of 
his service-connected major depressive disorder.  Again, the 
Board notes that as a lay witness, the veteran does not have 
the medical expertise to link one medical diagnosis to 
another medical diagnosis.  A medical opinion is required.  
VA obtained the required medical opinions, in accordance with 
VCAA, (38 U.S.C.A. § 5103A(d) (West 2002)) and those opinions 
weigh against the claim.  In May 2004, a VA physician 
explained that since the veteran had essential hypertension, 
due to the nature of the disability, it was "not at least as 
likely as not", which the Board construes as meaning less 
likely than not, that it was secondary to the service-
connected depression.  Further, in December 2004, the doctor 
expressed the opinion to the effect that, because the 
condition had been stable for years, it was less likely as 
not that the veteran's hypertension was aggravated by the 
service-connected depressive disorder.  Both opinions are 
competent evidence.  They are from a physician who examined 
the veteran, who reviewed the medical records and claims 
folder, and who provided reasons for his opinions.  The 
recent VA examination report and medical opinions form a 
preponderance of evidence which establishes that the 
veteran's hypertension was not caused or aggravated by his 
service-connected psychiatric disorder.  

In sum, the medical evidence shows that the veteran's 
hypertension was first diagnosed many years after service and 
there is no competent opinion that suggests a causal link 
between his hypertension and any incident of active service, 
and the only competent opinion that addresses the question of 
secondary service connection is to the effect that it is less 
likely than not that his hypertension was caused or 
aggravated by his service-connected major depressive 
disorder.  As the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as secondary 
to a service-connected major depressive disorder is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


